Citation Nr: 0700228	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder, to include chronic post-operative 
left shoulder dislocations and osteoarthritis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in March 
2003 and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In the March 
2003 rating decision, the RO determined that new and material 
evidence had not been presented to reopen the appellant's 
claim of entitlement to service connection for a left 
shoulder disorder characterized by post-operative left 
shoulder dislocations.  The appellant, who had active service 
from September 1965 to August 1969, appealed that decision to 
the BVA.  In the April 2004 rating decision, the RO denied 
service connection for osteoarthritis of the left shoulder, a 
disorder determined to be inextricable intertwined with the 
appellant's chronic post-operative left shoulder dislocations 
claim.  That same month, the RO issued a Supplemental 
Statement of the Case which appears to have reopened the 
appellant's claim of entitlement to service connection for 
his post-operative left shoulder dislocations claim.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in January 1970 
denied service connection for a left shoulder disorder.  

3.  The evidence received since the January 1970 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

4.  A pre-existing left shoulder disorder involving recurrent 
anterior instability and dislocations worsened during 
service.

5.  Residuals of recurrent dislocations of the left shoulder 
manifested by limitation of motion and osteoarthritis are 
etiologically related to the appellant's active military 
service.  


CONCLUSIONS OF LAW

1.  The January 1970 rating decision that denied entitlement 
to service connection for a left shoulder disorder is a final 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  The evidence received subsequent to the January 1970 
rating decision is new and material, and the claim for 
service connection for a left shoulder disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  A left shoulder disorder involving recurrent anterior 
instability and dislocations was aggravated during the 
appellant's active duty military service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2006).

4.  Residuals of postoperative recurrent dislocations of the 
left shoulder to include osteoarthritis were incurred in 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.   New and Material Evidence

The appellant's claim of entitlement to service connection 
for a left shoulder disorder was previously considered and 
denied in a rating decision dated in January 1970.  The 
appellant was provided notice of that decision and that 
decision represents a final decision. 38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2006).  

In October 2002, the appellant essentially requested that his 
claim for service connection for a left shoulder disorder be 
reopened when he requested service connection for severe 
limitation of motion and arthritis of the left shoulder. See 
October 2002 application for compensation.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

The evidence associated with the claims file since the 
January 1970 rating decision consists of statements from the 
appellant, private medical records and a VA orthopedic 
medical expert opinion obtained by the Board in August 2006.  
The Board finds that this evidence is new and material, 
reopens the claim and will perform a de novo merits 
adjudication based on all the evidence of record. See 
38 C.F.R. § 3.156(c); see also Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).   

B.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

In this case, a letter dated in December 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

C.  Law and Analysis 

The evidence of record reveals that the appellant has a 
current diagnosis of left shoulder osteoarthritis to a 
moderate to severe degree with significant limitation of 
motion. See February 2002 medical records from B.B., M.D.; 
March 2002 medical records from A.C., M.D.; January 2004 
report from B.B., M.D.  The appellant contends that he is 
entitled to service connection for this condition on the 
basis that he entered service with a pre-existing left 
shoulder disorder that was aggravated during service, as 
reflected by chronic dislocations of the shoulder in service. 
See June 2005 BVA hearing transcript, pgs. 3, 7, 11-13.  He 
asserts that because of his service dislocations, he 
underwent an operation in service that radically limited his 
range of motion and resulted in the development of arthritis. 
See October 20002 application for compensation; January 2003 
statement in support of claim.  Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board concludes, as will be explained 
below, that the evidence of record is in favor of the 
appellant's claim.  As such, the appeal on this issue will be 
granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).  
Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. 1111.  

In this case, the presumption of soundness is not at issue 
since the appellant's February 1965 pre-induction clinical 
examination revealed that the appellant's upper extremities 
were "abnormal," and noted that the appellant had a history 
of a left shoulder separation.  The examination note went on 
to report that the appellant had good function and motion of 
the left shoulder and that his pre-service injury was not 
considered to be disqualifying. See February 1965 report of 
medical examination ("Hx of L G/C Separation: good function 
& motion.  NCD").  Also during this pre-induction 
examination, the appellant reported a history of having a 
"painful" or "trick" shoulder or elbow; and additionally 
indicated that he had been treated for a shoulder separation 
prior to service. See February 1965 report of medical 
history.  He denied having, or being advised to have, any 
operations. Id.  In the section of the appellant's pre-
induction medical history reserved for the physician's 
summary and elaboration of pertinent data, the examiner wrote 
that the appellant's left shoulder separated in October 1964; 
and that he was without symptoms.  Further evidence that the 
appellant's shoulder was asymptomatic upon his entrance into 
service consists of his pre-induction "PULHES" physical 
profile, which noted that the appellant's upper extremities 
were essentially "normal" for service purposes:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  

The Board finds that the above-referenced evidence clearly 
indicates that the appellant entered service with a pre-existing 
left shoulder disorder.  In making this determination, the Board 
observes that the appellant does not dispute the above-referenced 
facts.  In fact, the appellant has proceeded under the theory 
that he had a pre-existing left shoulder disorder that was 
aggravated by an injury during service.  Thus, the question 
before the Board to decide is whether the appellant's pre-
existing left shoulder disorder was aggravated during service 
and, if so, whether the condition increased in severity beyond 
natural progression.  In addressing this question, the Board 
finds that the appellant's overall service medical records 
support his claim since they reveal that the appellant's pre-
existing left shoulder disorder was asymptomatic at the time he 
entered service and that the appellant experienced chronic 
dislocations of the shoulder while in the service.  Although the 
appellant's August 1969 service separation examination revealed 
no musculoskeletal abnormalities at the time of discharge, the 
Board concludes based upon post-service medical evidence 
contained in the claims file that the appellant's pre-existing 
left shoulder disorder in fact permanently worsened during 
service, resulting in the appellant's current limitation of 
motion and osteoarthritis.  
  
As discussed above, the appellant's PUHLES physical profile 
upon entrance into service indicates that the appellant's 
pre-existing left shoulder disorder was asymptomatic at that 
time.  His subsequent service medical records, however, 
reveal that the appellant dislocated his left shoulder 
several times while in service.  Specifically, in September 
1965, the appellant reported that he dislocated his left 
shoulder three weeks earlier, but that he relocated it 
himself.  The appellant was then hospitalized in March 1966, 
after dislocating his left shoulder again, at which time the 
appellant reported experiencing repeated episodes of 
dislocation in service to the point where his left shoulder 
dislocated itself if he rolled in his sleep.  A physical 
examination at that time revealed that the appellant had 
anterior instability of the left shoulder.  As a result, the 
appellant underwent a Putti-Platt capsulorrhaphy of the left 
shoulder in March 1966.  A possible recurrence of the 
dislocation occurred in May 1966; however, the appellant's  
symptoms appeared to diminish with physical therapy.  The 
appellant was discharged from the hospital in June 1966, at 
which time he was diagnosed with recurrent dislocation of the 
left shoulder  - EPTE (existed prior to enlistment).  

An October 1966 service medical record indicates that the 
appellant underwent a follow-up evaluation which noted that his 
left arm had full range of motion.  A surgical scar related to 
the surgery was reported as nontender.  X-rays revealed a Hill's-
Sach lesion in the humeral head consistent with repeated 
posterior and anterior dislocations.  When seen in July 1967, the 
appellant reported soreness of the left shoulder and occasional 
numbness of the left hand.  It was suggested that the appellant 
continue with his physical therapy.  Thereafter, a February 1968 
service medical record noted the appellant's complaints of 
recurring episodes of pain and instability of the left arm since 
his surgery in March 1966.  The diagnosis was pain in the left 
shoulder associated with capsulorrhaphy.  The appellant's 
remaining service medical records made no further reference to 
any shoulder complaints. 

Thus, the appellant's service medical records indicate that 
he entered service with an asymptomatic, pre-existing left 
shoulder disorder that became symptomatic while in service.  
Although the appellant's service separation examination does 
not indicate that the appellant's left shoulder was 
symptomatic upon separation from service, such is not 
conclusive evidence the appellant's symptomatology in service 
was only temporary. See Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993) (Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened).  In 
this regard, the Board observes that the appellant's claims 
file contains an orthopedic medical expert opinion provided 
in August 2006.  In this opinion, the medical expert 
indicated that it was more likely than not that the appellant 
sustained an actual injury to his left shoulder in service 
that resulted in the appellant "becoming a recurrent 
dislocator."  As such, the examiner essentially opined that 
the appellant's pre-existing left shoulder disorder involving 
recurrent dislocations underwent an increase in severity 
during service that was due to a chronic worsening of the 
pre-existing disorder rather than the natural progression of 
the disorder.  In addition, the examiner opined that the 
appellant underwent his Putti-Platt capsulorrhaphy of the 
left shoulder because of chronic worsening of his pre-
existing left shoulder condition rather than the natural 
progression of this disorder.  Lastly, in regards to the 
appellant's current diagnosis of osteoarthritis, the examiner 
opined that the appellant's arthritis resulted from a 
combination of the appellant's recurrent dislocations in 
service and his Putti-Platt surgery.  

The Board finds the August 2006 medical opinion to be the most 
probative and persuasive medical evidence of record, excluding 
the appellant's service medical records. In making this finding, 
the Board acknowledges that the August 2006 medical expert 
assumed based on the record that the appellant did not dislocate 
his left shoulder between the time of his 1964 pre-service 
dislocation and his entrance into service.  Regardless, the Board 
is confident in the examiner's opinion in light of the majority 
of the medical records contained in the claims file which appear 
to support this assumption. See February 1965 report of medical 
examination (history of left shoulder separation, not 
separations); February 1965 report of medical history (appellant 
reported "shoulder separation" in October 1964, not 
separations); October 1969 VA medical examination report 
(examination report indicates that the appellant injured his left 
shoulder once in 1964.  No trouble with shoulder again until 
September 1965); January 2004 medical report from B.B., M.D. 
(appellant reported having one dislocation that required 
reduction before entering service).  There is no contrary 
evidence of record conflicting with this assumption.  While one 
post-service medical record contained in the claims file 
indicates that the appellant underwent surgery in connection with 
his pre-service dislocation, this record did not reflect any 
additional dislocations occurring between 1964 and 1966. See 
January 2002 worker's compensation first-injury report.  In 
regards to the issue of whether the appellant actually had 
surgery in connection with his pre-service 1964 dislocation, the 
record shows that while the appellant received treatment in 
connection with this injury, this treatment did not involve an 
invasive procedure. See June 2005 BVA hearing transcript, pgs. 
12-13.  The Board resolves doubt in favor of the appellant as to 
this issue; and finds that the August 2006 medical expert's 
opinion remains persuasive and probative.  Based upon this 
medical opinion and the additional evidence contained in the 
appellant's service medical records, the Board finds that the 
appellant's pre-existing left shoulder disorder permanently 
worsened during service and led to the appellant's 1966 Putti-
Platt surgery.  This surgery, performed due to the worsening of 
the appellant's disorder rather than for the purpose of 
ameliorating the appellant's pre-existing left shoulder disorder, 
ultimately resulted in the development of the appellant's 
limitation of motion and osteoarthritis.  

In making this finding, the Board acknowledges that the claims 
file contains a VA compensation examination report dated in 
October 1969 that revealed the appellant had normal range of 
motion with no abnormal mobility and that the appellant's left 
shoulder x-rays were normal.  The Board finds that this medical 
evidence does not rebut the August 2006 expert opinion that the 
appellant's left shoulder disorder worsened in service due to a 
traumatic event in service, resulting in the appellant's Putti-
Platt surgery.  The Board also finds this single examination 
report to be less persuasive in the overall analysis of the 
appellant's claim in light of post-service medical evidence which 
indicates that limited motion is almost always a consequence of 
undergoing a Putti-Platt procedure and was deemed to be such a 
consequence in this case by two separate medical providers. (See 
March 2002 report from A.C., M.D., p. 4; January 2004 report from 
B.B., M.D.); or that either the appellant's chronic dislocations 
in service and/or the surgery contributed to the development of 
osteoarthritis. See January 2004 report from B.B., M.D.; August 
2006 medical expert opinion.     

Therefore, after considering and weighing all evidence of 
record, the Board finds that the evidence supports the 
appellant's claim.  As such, the appeal is granted.  


ORDER

Service connection for residuals of postoperative recurrent 
left shoulder dislocations to include osteoarthritis is 
granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


